United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cohasset, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1529
Issued: January 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from an April 22, 2009 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation and that he was at fault in its creation. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of $15,950.50 for the period August 13, 2006 to January 20, 2007 because he
received dual compensation benefits from the Office of Personnel Management (OPM) and
under the Federal Employees’ Compensation Act; and (2) whether he was at fault in the creation
of the overpayment and, therefore, ineligible for waiver of recovery of the overpayment.
FACTUAL HISTORY
On March 3, 2005 appellant, then a 49-year-old letter carrier, filed an occupational
disease claim alleging that he sustained a torn right shoulder tendon due to factors of his federal

employment. The Office accepted the claim for a right rotator cuff tear. Appellant underwent a
subacromial decompression and rotator cuff repair on June 15, 2005. The Office paid him
compensation for temporary total disability on the periodic rolls beginning July 10, 2005.
On May 23, 2006 the employing establishment notified the Office that appellant had been
approved for disability retirement. Appellant elected to receive retirement benefits under OPM
effective November 13, 2006. By letter dated August 9, 2006, the Office transferred appellant’s
health benefits to OPM and enclosed a copy of his election form. On August 15, 2006 appellant
sent the Office a new election form switching the effective date of his election to receive benefits
from OPM to August 13, 2006. In a report of telephone call dated August 15, 2006, the Office
indicated that it was sending by facsimile a new copy of his election form with the appropriate
election date to OPM. On August 24, 2006 OPM requested further information from the Office
about appellant.
On January 30, 2007 the Office terminated appellant’s compensation payments. It noted
that he had elected OPM benefits effective August 13, 2006.
On October 31, 2007 the employing establishment notified the Office that appellant had
received compensation from both OPM and the Office through January 20, 2007. On
January 17, 2008 OPM informed the Office that he had received OPM disability benefits
beginning June 11, 2006. The Office calculated that he received an overpayment of $19,904.96
for the period June 11, 2006 to January 20, 2007 based on the receipt of dual benefits from OPM
and from the Office. On June 11, 2008 it notified appellant of its preliminary determination that
he received an overpayment of $19,904.96 and that he was at fault in its creation.
On June 25, 2008 appellant asserted that he did not receive his initial check from OPM
until late November 2006. He requested a telephone conference. On July 23, 2008 OPM
informed the Office that appellant’s OPM benefits began on August 13, 2006. The Office
indicated that it would recalculate the overpayment and reissue a preliminary determination of
overpayment.
On February 18, 2009 the Office notified appellant of its preliminary determination that
he received an overpayment of $15,950.50 because he received dual compensation from both the
Office and OPM. It calculated that it paid him $14,306.68 in compensation, $1,559.29 in health
benefit premiums and $484.53 for basic life insurance premiums, for a total overpayment of
$15,950.50. The Office advised appellant of its preliminary determination that he was at fault in
the creation of the overpayment. It requested that he complete the enclosed overpayment
recovery questionnaire and submit supporting financial documents. Additionally, the Office
notified appellant that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence or a prerecoupment hearing.
On February 27, 2009 appellant requested a telephone conference. He disagreed that an
overpayment occurred. Appellant enclosed a letter from OPM showing that the first date of his
regular payment was November 1, 2006 and that his benefits began on June 11, 2006. OPM
indicated that it was subtracting health insurance premiums from his benefits.

2

A telephone conference was held on March 25, 2009. The Office informed appellant that
OPM stated that he received his initial check on November 2, 2006 with benefits beginning
August 13, 2006. It agreed to provide appellant with a copy of the information.
On April 7, 2009 appellant completed an overpayment recovery questionnaire. He
asserted that he had informed the Office in writing that he no longer desired benefits because he
was retiring.
In a decision dated April 22, 2009, the Office finalized its determination that appellant
received an overpayment of $15,950.50 for the period August 13, 2006 to January 20, 2007. It
found that he was at fault in the creation of the overpayment. The Office advised appellant to
forward a check for the entire amount as repayment.
On appeal, appellant argues that he believed that he was entitled to compensation from
the Office after August 2006 because he was not receiving payments from OPM. He noted that
it took the Office years to take action on the error and asserted that repaying the overpayment
would cause financial hardship.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Act1 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the “Armed Forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under the Act.”3 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.4 The beneficiary must elect the
benefit that he or she wishes to receive.5
ANALYSIS -- ISSUE 1
Appellant elected to receive OPM disability retirement benefits in lieu of wage-loss
compensation under the Act effective August 13, 2006. As he elected to receive OPM disability
1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8102.

3

Id. at § 8116(a).

4

20 C.F.R. § 10.421(a).

5

Id.

3

retirement effective August 13, 2006, any wage-loss compensation he received from the Office
after that date constitutes an overpayment of compensation.6 The record shows that the Office
continued to pay appellant compensation until January 20, 2007; thus he received an
overpayment.
With respect to the amount of the overpayment, the Office found that the gross amount of
compensation paid to appellant constituted an overpayment of compensation. In calculating the
overpayment, it added payments for health and life insurance premiums to his net compensation.
In Kenneth E. Rush,7 the Board found that it was improper to base overpayment calculations on
the gross amount of compensation if health and life insurance premiums were deducted from a
claimant’s wages during the same period because he does not derive any benefit from the
Office’s deductions. In this case, the record shows that OPM was deducting health insurance
premiums from appellant’s retirement payments during the period of the overpayment. The
Office thus should not have included health insurance premiums when calculating the amount of
the overpayment. The case, therefore, will be remanded for the Office to recalculate the amount
of the overpayment.
Appellant argues that he did not receive retirement benefits until November 2006 even
though he elected benefits in August 2006. OPM, however, clarified that his benefits began on
August 13, 2006.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act8 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations9
provide that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be incorrect.”

6

Franklin L. Bryan, 56 ECAB 310 (2005).

7

51 ECAB 116 (1999).

8

5 U.S.C. § 8129(b).

9

20 C.F.R. § 10.433.

4

ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment because
he accepted a payment which he knew or should have known to be incorrect. It must establish
that he knew or should have known that he was not entitled to dual benefits following the
effective date of his election of OPM retirement benefits.10 On August 15, 2006 appellant
completed an election form and elected to receive OPM benefits in lieu of compensation benefits
under the Act effective August 13, 2006. The election form specifically advised him that he was
not entitled to receive workers’ compensation benefits and OPM retirement benefits concurrently
except for benefits paid for a schedule award. In signing the election form, appellant thereby
acknowledged that he was no longer entitled to compensation benefits under the Act as of
August 13, 2006. Having made his election, he knew or should have known that acceptance of
compensation benefits for periods after August 13, 2006 was incorrect. As appellant accepted
compensation benefits from the Office covering the period August 13, 2006 to January 20, 2007,
the Board finds that he was at fault in the creation of the overpayment and is not entitled to
waiver.11
On appeal, appellant contends that he believed that he was entitled to receive
compensation from workers’ compensation as he continued to receive compensation checks from
the Office after he elected retirement benefits. He also argued that he had difficulty
understanding the procedure. In applying the tests to determine fault, the Office applies a
“reasonable person” test.12 While appellant argued that he believed he was entitled to both
disability compensation and retirement benefits, it was not reasonable for him to expect that he
could receive compensation for total disability from the Office and OPM benefits in view of his
signing of the election of benefits form. A recipient of compensation benefits is responsible for
taking all reasonable measures to ensure that payments he or she receives from the Office are
proper.13
Appellant noted that it took the Office two years to discover the overpayment. The fact
that the Office may have been negligent in continuing to pay wage-loss compensation after he
elected OPM benefits does not excuse his acceptance of such payments.14
Appellant asserts that he is unable to repay the overpayment due to his financial situation.
As he is not without fault in the creation of the overpayment, he is not eligible for waiver of
recovery of the overpayment. The Office is required by law to recover the overpayment.15

10

See Franklin L. Bryan, supra note 6.

11

Lawrence J. Dubuque, 55 ECAB 667, 663 (2004).

12

Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

13

Danny E. Haley, 56 ECAB 393 (2005); Otha J. Brown, 56 ECAB 228 (2004).

14

Lorenzo Rodriguez, 51 ECAB 295 (2000).

15

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
___ (Docket No. 07-1844, issued December 11, 2007).

5

CONCLUSION
The Board finds that the Office properly found that appellant received an overpayment of
compensation for the period August 13, 2006 to January 20, 2007 because he received dual
compensation benefits from OPM and the Office. The Board finds that the case is not in posture
for decision regarding the amount of the overpayment. The Board further finds that appellant
was at fault in the creation of the overpayment and, therefore, ineligible for waiver of recovery of
the overpayment.16
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 22, 2009 is affirmed in part and set aside in part and the
case is remanded for further proceedings consistent with this decision of the Board.
Issued: January 13, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

Regarding repayment of the overpayment, the Board’s jurisdiction is limited to reviewing those cases where the
Office seeks recovery from continuing compensation benefits under the Act. Ronald E. Ogden, 56 ECAB
278 (2005).

6

